PATRICK E. HIGGINBOTHAM, Circuit Judge,
concurring:
I write separately not to suggest any inadequacy in the majority opinion but to add a parenthetical thought not essential to its holding. In candor, we are yet to give the district courts adequate guidance in the *1024application of the amended Voting Rights Act, for we have not yet fully defined “discrimination” as the term is used in voting rights cases. For example, the tension between an impact-based test of lawfulness and a rejection of a right to proportional representation defies easy resolution. Constitutional limitations on the congressional enforcement power are in turn left ambiguous by this blurring of the definitional content of prohibited “discrimination.” It is then somewhat unseemly to remand in the name of “error” for more detailed factual determinations. Without a measure of relevance, the resolution of factual disputes suffers the weakness of being largely airborne.
Furthermore, I fear the idea that each genre of cases carries its own Rule 52-root-ed requirement of specificity. Particularly, I fear that this idea may take hold and grow as an independent appellate principle. Despite these concerns, I agree that this case should be remanded, because our efforts to develop the meaning and constitutional limits of the Voting Rights Act with its 1982 amendment will be here aided by the greater detail. In sum, this remand is impelled more by our own struggle than by any “error” of the district court as that word is usually used.